IT IS SO ORDERED.

Dated: April 8, 2020   _____________________
                       MIRANDA M. DU,
                       CHIEF U.S. DISTRICT JUDGE
 1                                      EXHIBIT INDEX

 2                                                      No. of Pages

 3   EXHIBIT 1   Settlement Agreement                        1 Page

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                      EXHIBIT INDEX




                                              -1-
EXHIBIT 1




EXHIBIT 1
